Citation Nr: 1426560	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1973.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in January, May, and September 2013 for additional development, to include adjudication of the appellant's claim under 38 U.S.C.A. § 1151.  A September 2013 rating decision denied this claim under 38 U.S.C.A. § 1151 and the appellant has not filed a notice of disagreement.  Accordingly, that issue is not before the Board.  This case is now in the jurisdiction of the Denver, Colorado RO.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of his death was myocardial infarction and atherosclerotic heart disease.

2.  At the time of the Veteran's death, his service-connected disabilities were right knee chondromalacia, rated 10 percent since April 10, 1973, and left knee chondromalacia, rated 0 percent since April 10, 1973.

3.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service or for many years thereafter, nor were they otherwise related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.                  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, although the RO did send a VCAA notice in May 2013, it was subsequent to the October 2009 adjudication.  While the notice was not provided prior to the October 2009 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June and September 2013 supplemental statements of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.
 
In this regard, VA ensured that the Veteran's service treatment records (STRs) and postservice treatment records were secured.  The appellant specifically declined a hearing.  See August 2010 substantive appeal.  With regard to the Veteran's terminal hospital reports from St. Jude Medical Center, in January and May 2013, the RO requested that the appellant complete an authorization and consent to release this information.  No response was received.  Accordingly, the Board finds that further efforts in this regard would be futile.  Additionally, the RO obtained a medical opinion regarding the appellant's claim in March 2013.

Significantly, the appellant has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).
 
A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant contends that pain medication used to treat the Veteran's service-connected disabilities caused his death.  See August 2010 substantive appeal.
The medical evidence of record includes STRs which are silent for complaints or findings related to the heart.  In September 1973, an evaluation of the heart showed a regular rhythm without thrills, thrusts, or heaves, no significant murmurs in systole or diastole, no third or fourth heart sound, and no opening snap.  His heart size was normal.  Notably, on November 1973 VA examination, the Veteran's cardiovascular system evaluation was negative.

In March 2013, a VA physician provided an opinion regarding the Veteran's cause of death.  It was noted that the Veteran was treated at the VA for hypertension and hyperlipidemia since 1997.  His blood pressure was controlled with medication in systolic range of mid 140's and under.  Further, he was treated for angina in 2007 with an abnormal EKG, and while a thallium scan was ordered, it was cancelled by the Veteran.  Additionally, the Veteran was treated for chronic pain, particularly of the lumbar spine.  The physician noted that the Veteran was referred to a smoking cessation clinic, but remained a smoker.  The Veteran was within normal weight and body mass index.

The physician then provided a detailed description of coronary heart disease (or atherosclerotic coronary artery disease (CAD)) and the risk factors for such.  The physician noted that the Veteran had significant risk for CAD, to include gender, age, smoking, hyperlipidemia, inactivity, and hypertension.  The physician stated that the Veteran declined to quit smoking and remained inactive despite referral to physical medicine.  Further, the physician stated that there is no reference to compliance with medications for hypertension and hyperlipidemia.  Notably, it was stated that although the Veteran had been treated for hypertension and hyperlipidemia at VA since 1997, his first treatment for angina was in 2007.  The physician stated that the Veteran did not have long established CAD and that "while the list of risk factors contributed to the Veteran's fatal myocardial infarction, the progression of disease was attributable to these nonservice related factors."  The physician additionally noted that there is no evidence of any symptoms or treatment for cardiovascular disease during the Veteran's period of active duty or in the year following discharge from service.   

The physician also addressed the appellant's contention that the Veteran's death was caused by use of NSAIDS to treat service-connected joint pain.  In this regard, the physician noted that the likelihood of NSAIDS having a significant effect on the risk of CAD is mainly seen with long-standing treated CAD, which is not the case with the Veteran.  In the Veteran's case, the physician stated that any effect the NSAIDS had on CAD risk factors would be minor.  The physician cited several studies and indicated that "there is measurable but low increased risk of cardiovascular disease with NSAIDs."  The physician stated that the Veteran had much stronger risk factors such as	 hypertension, cigarette smoking, inactivity, age, and gender that have more positive predictive value in causality.  It was noted that if the NSAIDs did increase the risk, it was only by a small percentage of the whole risk which included choices made by the Veteran to smoke and decline cardiovascular stress testing.  The physician concluded that there is "less than 50% probability that the Veteran's treatment with NSAIDs was causative in his fatal myocardial infarction," to include aggravated by use of NSAIDs.  The physician explained that there is no sufficient material medical information to establish a nexus between the Veteran's NSAID use and his CAD and fatal myocardial infarction.  

First, the Board will consider the question of whether the conditions which caused the Veteran's death, myocardial infarction and atherosclerotic heart disease, were incurred in or aggravated by military service.

The preponderance of the evidence is against a finding that the Veteran's heart disease manifested in service or in the first postservice year.  In this regard, STRs are silent for evidence of heart complaints, treatment, or diagnosis, and an examination conducted within the year following service showed that the Veteran's heart was normal.  Significantly, a VA physician, after a review of the record, opined that there is no evidence of cardiovascular disease during service or within the year following discharge from service.  The appellant has not presented any evidence to the contrary.  Additionally, although heart disease is considered chronic under 38 C.F.R. § 3.309(a), continuity of symptomatology has not been claimed, nor is it shown by the evidence.  Accordingly, the Board finds that heart disease did not manifest in service or within one year after service and service connection for heart disease on a direct or presumptive basis is therefore denied.

The preponderance of the evidence is also against a finding that the Veteran's heart disease is otherwise related to his service.  In this regard, a VA physician opined that the Veteran's heart disease was unlikely to be related to his service, but was more likely due to risk factors such as hypertension, cigarette smoking, inactivity, age, and gender.  This physician cited to the factual record, including that there was no evidence of symptoms or treatment for cardiovascular disease during active duty, and included a rationale for his opinion, citing several medical reports and studies.  Because the physician expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.

The physician had the benefit of reviewing the Veteran's claims files and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this VA physician sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinion discussed above.  

The Board has also considered the appellant's statement regarding a link between the Veteran's immediate cause of death and his service; however, in this regard, the appellant appears to suggest that the Veteran's death is related to the Veteran's service-connected disabilities, and not directly related to his service.  However, assuming there is such a contention, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between a complex medical process such as heart disease and service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Next, the Board will consider whether the Veteran's already service-connected bilateral knees caused or contributed substantially or materially to cause death.  As noted above, a VA physician specifically addressed this contention and found that it was less likely than not that the Veteran's use of NSAIDs to treat joint/knee pain caused or aggravated his heart disease.  The physician cited to medical literature and studies indicating that although NSAIDs are a risk factor for heart disease, in the Veteran's case, he did not have long-established heart disease and thus, the progression of his heart disease was more likely attributable to non-service related factors.  The Board finds this opinion highly probative evidence in this matter, as the physician expressed familiarity with the record and cited to support factual data.  His opinion is well-reasoned, detailed, and consistent with the other evidence of record, and it includes a thorough discussion of the underlying medical rationale for his conclusion.  See Prejean, 13 Vet. App. at 444; see also Nieves-Rodriguez, 22 Vet. App. at 295.  Notably, there is no other competent medical opinion of record contradicting this negative opinion discussed above.  

The Board acknowledges the appellant's claims suggesting her husband's death was due to his service-connected disabilities; however, as to the specific issue in this case, determining whether bilateral knee disabilities and the medication used to treat such contributed to heart disease, a complex disease process, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding of a link between the Veteran's cause of death and his service.  Thus, the appellant's claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.



ORDER

The appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


